Case 1:20-cv-00082-TSK-MJA Document 119 Filed 03/02/21 Page 1 of 3 PageID #: 956



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 MICHAEL HEATH THETFORD,
 ANGEL CENTENO-MORALES, and
 NELSON R. ZAPATA-VICENTE,

                   Plaintiffs,

 v.                                           Civ. Action No. 1:20-CV-82
                                                     (Judge Kleeh)

 ROGER WARE,
 ALVIN JAMES WARRICK,
 COLITHA PATRICE BUSH,
 RONALD BENNETT SHEPHERD,
 TANYA L. RICHARD,
 PRIVATE SERVICES, and
 UNITED STATES OF AMERICA,

                   Defendants.

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 107]

       On March 30, 2020, pro se Defendant Tanya Richard (“Richard”)

 filed Motion to Dismiss and Answer to Complaint (“Motion”) pursuant

 to Rule 12(b)(6) of the Federal Rules of Civil Procedure. [ECF No.

 ECF No. 2]. In the Motion, Richard requests this Court dismiss

 Richard    from   the   case   because   Plaintiffs’   Original   Complaint

 failed to state a claim for which relief can be granted, is devoid

 of any facts supporting Plaintiffs’ claims, and cites no authority

 supporting causes of action against Richard. [ECF No. 2].

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

 referred the action to United States Magistrate Judge Michael J.

 Aloi for initial review. On February 9, 2021, the Magistrate Judge

 entered    a   Report   and    Recommendation   (“R&R”)   [ECF    No.   107],
Case 1:20-cv-00082-TSK-MJA Document 119 Filed 03/02/21 Page 2 of 3 PageID #: 957
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 107]


 recommending that the Court grant the Motion [ECF No. 2].

       The R&R also informed the parties regarding their right to

 file specific written objections to the magistrate judge’s report

 and recommendation. Under Local Rule 12 of the Local Rules of

 Prisoner Litigation Procedure of the Northern District of West

 Virginia,      “[a]ny      party    may    object    to   a   magistrate    judge’s

 recommended disposition by filing and serving written objections

 within fourteen (14) calendar days after being served with a copy

 of the magistrate judge’s recommended disposition.” LR PL P 12.

 Further, the magistrate judge allotted an extra three (3) days to

 account for mailing and service of any objections. [ECF No. 106].

 Therefore, parties have seventeen (17) calendar days from the date

 of   service    of   the    R&R    to     file   “specific    written   objections,

 identifying the portions of the Report and Recommendation to which

 objection is made, and the basis of such objection.” The R&R

 further     warned      them      that    the    “[f]ailure     to   file   written

 objections . . . shall constitute a waiver of de novo review by

 the District Court and a waiver of appellate review by the Circuit

 Court of Appeals.” The docket reflects that Plaintiffs accepted

 service of the R&R on February 12, 2021. [See ECF Nos. 111, 112,

 113]. To date, no objections to the R&R have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,
Case 1:20-cv-00082-TSK-MJA Document 119 Filed 03/02/21 Page 3 of 3 PageID #: 958
       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 107]


 without      explanation,      any     of     the      magistrate    judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because    no   party   has    objected,   the   Court   is   under   no

 obligation to conduct a de novo review. Accordingly, the Court

 reviewed the R&R for clear error. Upon careful review, and finding

 no clear error, the Court ADOPTS the R&R [ECF No. 107]. The Motion

 is GRANTED [ECF No. 2] and pro se Defendant Tanya Richard is

 DISMISSED from this case.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all

 pro se parties via certified mail, return receipt requested, and

 to counsel of record via email.

       DATED: March 2, 2021


                                             /s/ Thomas S. Kleeh
                                             THOMAS S. KLEEH
                                             UNITED STATES DISTRICT JUDGE
